Citation Nr: 0515921	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-21 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.  

2.  Entitlement to service connection for diverticulitis.  


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case was previously before the Board in July 2003 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran was not treated for a right hand disorder in 
service.

2.  There is no competent medical evidence linking a right 
hand disorder to service.

3.  The veteran's diverticulitis is not shown to have 
originated in service or otherwise shown to be the result of 
her military service or any event thereof.


CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2004)

2.  Diverticulitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through the August 2001 letter and a January 2002 
supplemental statement of the case.  She was provided notice 
of the evidence and information necessary to substantiate her 
claims; and notice of her and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The claimant was notified of the need for VA 
examination, and she was seen for those studies in February 
2003.  The veteran was notified in the August 2001 letter to 
advise VA how it could secure pertinent evidence that he was 
aware of.  She was also advised what evidence VA had 
requested in the January 2005 supplemental statement of the 
case notified what evidence had been received.  She was 
essentially notified in the above documents that she needed 
to submit all evidence in her possession.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Although the VCAA notice was issued out of the proper 
chronological sequence the notice provided substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  Further, since receiving notice, the veteran 
has had ample opportunity to provide additional pertinent 
evidence since being informed of the evidence needed to 
substantiate her claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Criteria

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

To establish service connection, there must be evidence of a 
current disability, and an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred in-service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

II.  Service connection for a right hand disorder

The service medical records are negative for findings, 
treatment, or diagnosis of a right hand disorder.  

VA treatment records dated in October 1986 show that the 
veteran was seen with complaints of her hands feeling numb 
and bilateral fingertip numbness times four days.  The 
symptoms began acutely in all of her fingertips with no 
progression or peroneal tingling.  

VA treatment records dated in February 1988 show that the 
veteran was seen with complaints of post traumatic right hand 
pain following a fall.  The examiner recommended radiographs 
to rule out fracture or arthritis.  The February 1988 VA 
radiology report for the right hand is blank. 

A VA radiograph of the right hand taken in May 2002 shows 
questionable minimal early degenerative changes at the right 
fourth distal interphalangeal joint.  Otherwise, no 
significant abnormality was demonstrated.  

The Board finds that the preponderance of the evidence is 
against finding that a right hand disorder is related to 
service, since the three critical elements needed to 
establish entitlement are not shown in the records.

First, service medical records do not show that the veteran 
ever received treatment for a right hand disorder.  

Second, there is no evidence of a current disorder.  In 
viewing the medical evidence as a whole, a right hand 
disorder has not been diagnosed.  The veteran was seen and 
reported symptoms of numbing and tingling.  A neurological 
disorder was not found.  The May 2002 radiograph results 
revealed questionable minimal early degenerative changes at 
the right fourth distal interphalangeal joint.  In this 
regard, arthritis was not diagnosed but rather questionable.  
Finally, no disorder of the hand itself was diagnosed.

Lastly, even assuming the veteran has a right hand disorder 
in view of the May 2002 radiograph, there is no medical 
evidence linking the disorder to service.

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran has a right hand 
disorder due to military service.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  Thus, entitlement to service connection for a right 
hand disorder is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Service connection for diverticulitis 

A review of the service medical records show that in February 
1976, the veteran was seen with complaints of lower quadrant 
abdominal pain.  The examination was negative.  In March 
1976, she was seen with complaints of dizziness, headaches, 
and stomach pains for a period of twenty-four hours.  She was 
very upset and emotional.  In January and June 1977, the 
veteran was diagnosed with functional bowel syndrome and 
constipation, respectively.  

In February 1978, the veteran complained of stomach pain over 
the prior 24 hours.  No pertinent diagnosis was made.  In 
April 1978, she was seen with complaints of menstrual 
abdominal cramps.  She was referred for a gynecological 
consultation.  

In April 1979, she was seen with complaints of abdominal 
pain, headaches, dizziness, and vaginal discharge.  The 
assessment was probable pelvic inflammatory disease.  Also, 
in April 1979 she treated for abdominal pain, diagnosed as 
gastritis.  

VA treatment records dated in 1981 and 1982 show the veteran 
was seen with complaints of gastrointestinal problems.  No 
pertinent diagnoses were noted.  In September 1982 the 
veteran was seen with complaints of rectal bleeding.  In that 
same month, she underwent a hemorroidectomy.  

In an October 1984 statement, Joseph Hollis, M.D., noted the 
veteran had irritable bowel syndrome.  

A June 1984 report from Portsmouth Naval Hospital, where the 
veteran was treated as a dependent spouse, shows that she 
underwent diagnostic laparoscopy, exploratory laparotomy, and 
cecal diverticulectomy with cecostomy tube placement.  The 
diagnosis at discharge was perforated cecal diverticulitis.

VA treatment records dated in February 1986 show treatment 
and diagnosis for diverticulitis.  Treatment records dated in 
December 1986 show a diagnosis of gastrointestinal bleeding 
most likely secondary to diverticuli with past history but 
need to rule out other causes.  Treatment records dated in 
February reflect a diagnosis of peptic ulcer disease was made 
in October 1987.  

Medical records from Maryview Medical Center dated in 
December 1993 show the veteran underwent colonoscopy with the 
following discharge diagnoses of gastrointestinal bleeding 
secondary to diverticular disease; anemia, gastroesophageal 
reflux disease, and history of peptic ulcer disease.  

In December 1998, R. H. Gecolea, M.D., noted a history of 
abdominal pain since 1985.  

The veteran was accorded a VA gastroenterology examination in 
February 2003.  The examiner indicated that he reviewed the 
claims folder.  Following his review, the examiner concluded 
that there was no distinct linkage between current 
diverticular disease and the veteran's period of active 
service.  The veteran's abdominal discomfort in service was 
referred to only occasionally.  While it was certainly 
possible that the veteran's discomfort represented the 
development of diverticula, there is no evidence that this is 
so in this case.  

The Board notes that the veteran's service medical records 
reveal that she was seen and treated for abdominal pain in 
1977, diagnosed as functional bowel syndrome and 
constipation.  In April 1979, she was treated for abdominal 
pain, diagnosed for gastritis.  Thereafter, post-service 
medical records from the VA show treatment for 
gastrointestinal problems starting in 1981 and continuing 
intermittently thereafter.  

It is the veteran's primary contention, that the non-
steriodal anti-inflammatory medications she received as 
treatment for her bilateral knee impairment in service caused 
abdominal discomfort and diverticulitis.  She also asserts 
that her current diverticulitis is related to 
gastrointestinal problems noted during service.  The record, 
however, does not support the veteran's contentions in terms 
of the origination of diverticulitis in service.  Most 
importantly, no medical professional has specifically linked 
her diverticulitis to service or any event thereof.  

The veteran is entitled to a presumption of soundness at 
service entry with respect to the existence of a 
gastrointestinal disorder, as no evidence thereof was noted 
on the medical examination performed at service entrance.  38 
U.S.C.A. § 1111 (West 2002).  While gastrointestinal related 
complaints were identified during military service, a chronic 
gastrointestinal disorder was not demonstrated during that 
period and it was not until five years after the veteran's 
discharge from service that she was diagnosed as having a 
chronic gastrointestinal disability.  Moreover, when afforded 
a medical examination by VA in February 2003, the examiner 
opined that the veteran's diverticular disease was unrelated 
to her period of military service.

There is a total absence of competent evidence establishing a 
nexus between any existing diverticular disease and the 
appellant's military service or any event thereof.  The only 
medical evidence on point is in fact to the contrary.  
Inasmuch as supportive nexus evidence is lacking, it is found 
that a preponderance of the evidence is against entitlement 
to service connection for diverticulitis.  Accordingly, the 
appeal must be denied.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim, 
such statute is not for application in this instance.


ORDER

Service connection for a right hand disorder is denied.  

Service connection for diverticulitis is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


